Shortly before midnight on July 22, 1942, Harold Carter, an employee of plaintiff McNamara Motor Express, Inc., a common carrier of freight between Kalamazoo and Chicago, left the company's terminal in Kalamazoo with a 30-foot tractor and semi-trailer loaded with about 15 tons of paper. He had driven this route every other day for about 3 weeks, and had come from Chicago that morning. The road on which he traveled was being reconstructed and resurfaced from the junction of old US-12 and new US-12, and there was a sign west of the city of Kalamazoo at the junction of these two roads, reading, "Road under Construction." Beyond this junction is Snake hill, on which US-12 winds down grade from east to west, a distance of about two and one-half city blocks from top to bottom.
On this night there were no signs or lights at the top of Snake hill, but there were flares along both *Page 657 
sides of the highway. Carter, driving at a reasonable rate of speed, was following an automobile which had been in front of him for some time. He was about 60 feet behind this car and there was some dust in the air. As he reached the bottom of the hill the car in front of the truck suddenly stopped and made a quick turn to the right. Carter set his brakes and made a quick turn to the left in order to avoid striking this car. Just beyond this point, defendant Globe Construction Company had made an excavation in the highway 38 inches deep and 67 feet long. The testimony is conflicting as to whether or not there were any flares along the east edge of the excavation, but it is undisputed that there was a picket fence, similar to that used for snow fences, across the highway about 3 or 4 feet from the edge of the excavation. Carter was unable to stop his equipment before it went into the excavation, and turned over.
Suit was brought by plaintiff Norwich Union Fire Insurance Society, Ltd., as assignee and subrogee of McNamara Motor Express, Inc., resulting in a judgment in favor of the insurance company in the sum of $708.74 for damages to the cargo, and a judgment in favor of the express company in the sum of $852.50, for damage to its equipment.
Defendant's motions for a judgment notwithstanding the verdict and for a new trial were denied by the trial court and it appeals on the sole ground that plaintiff express company's driver was guilty of contributory negligence as a matter of law. In denying the several motions, the trial judge filed memoranda in which he said that the excavation in the pavement was not readily observable for a very great distance, and that the express company's driver did not turn out for the purpose of passing the vehicle ahead of him, but was confronted with *Page 658 
a sudden emergency; that he governed himself accordingly; attempted to avoid a collision with the vehicle that had stopped so suddenly ahead of him, and that, in pulling slightly to the left, was immediately confronted with the excavation without any earlier warning of it. Because of the weight of his vehicle and its momentum and his inability to turn to the right, he had no choice but to go ahead into the excavation.
The trial judge also commented upon the fact that because the flares had been there for some days and nights, Carter and others traveling the highway almost daily were familiar with the fact that it was under repair and might perhaps have assumed that the flares were there to mark the sides of the road, rather than to warn travelers of an "unexpected and suddenly created excavation of the entire pavement."
The trial judge concluded that Carter was not guilty of contributory negligence as a matter of law, but that his negligence, if any, was a question of fact for the jury. In passing upon the motion for a new trial, the trial judge concluded that:
"The jury apparently weighed the testimony of Harold Carter, driver of plaintiffs' truck, very carefully and, it seems to me, rendered the only just and true verdict possible on the whole record including his testimony. If I had been the trier of the facts I could not have found otherwise."
The trial judge also directed attention to the fact that, although Carter had made three or four round trips each week between Kalamazoo and Chicago during the progress of the road construction, the excavation had been made after he had passed over *Page 659 
that part of the highway on his return from Chicago. He stated that:
"This is not a case in which it satisfactorily appears that there was a proper barricade at a proper distance from the end of the excavation or other proper warning properly placed and readily discernible which a driver negligently failed to discover and to heed.
"It clearly appears from the testimony of Carter and other witnesses that the east end of the excavation at the foot of Snake hill was not reasonably discernible in the circumstances and conditions then present for sufficient distance to the east to afford travelers approaching it reasonable protection or to charge them with a want of due care if they failed to discover it in time to avoid driving into the excavation. The happening of this serious accident should surprise no one acquainted with the fact. In no respect am I able to find that Carter is subject to censure or failed to use reasonable care. As already stated, it cannot be said that he negligently failed to heed a warning of a danger that was clearly visible for a proper distance. It may more reasonably be said that he fell into a trap negligently placed by defendant's agents and employees."
Our examination of the testimony brings us to the same conclusion reached by the trial judge, i.e., that Carter's negligence, if any, was a question of fact for the jury. Martin
v. J.A. Mercier Co., 255 Mich. 587 (78 A.L.R. 520), and Bard
v. Baker, 283 Mich. 337.
The several judgments are affirmed, with costs to appellees.
STARR, WIEST, BUTZEL, BOYLES, and REID, JJ., concurred with BUSHNELL, J.